This case presents a new question, not decided, that I am aware of in this State, under the 16th section of the 3d article of the constitution, which provides that "no private or local bill which may be passed by the legislature shall embrace more than one subject, and that shall be expressed in the title." The act under which the defendants acted in prohibiting the opening of theatres in the city of New York is entitled "An act to preserve the public peace and order on the first day of the week, commonly called Sunday." The provisions of the bill relate to the city of New York only, and not to any other part of the State. The bill or act is therefore local. Is its subject properly expressed in the title? It is clear that the provisions for closing theatres is within the general scope of the subject-matter indicated in the title as one of the means of preserving the peace on Sunday. In this respect the title is sufficient within all the authorities. (The People v. Briggs, *Page 564 50 N.Y., 553, and cases cited.) But there is no indication in the title that the provisions of the bill are confined to a single locality, or that it is a local bill. The expression of the title is that it is a general bill applicable to the whole state. Its meaning is as expressive of its general application as if the words were added, "throughout the state." The subject of the bill is for the preservation of peace on Sunday in the city of New York. I cannot resist the conviction that this subject is not expressed in the title within the meaning of the constitution. The locality is a part of the subject. To preserve the peace on Sunday in New York is or may be an entirely different subject as it respects proper legislative treatment from the preservation of peace on Sunday throughout the state. The means provided for would embrace a far more extensive range of authority, and require the adoption of more rigorous and arbitrary measures, and the execution of its provisions would necessarily be confided to a different class of officers, and perhaps a class not existing in other parts of the state. The danger of Sunday desecration being far more imminent and the threatened evil more extensive, the means to be adopted are so unlike those necessary for other parts of the state as to render the subject an entirely different one within constitutional and legislative contemplation. Strongly corroborative of the invalidity of the act is the fact that the title of this bill in view of its provisions is within the very evil which the clause in question was designed to remedy and guard against, viz: to prevent provisions from being incorporated into local bills not indicated in the title, or in other words, to prohibit the passage of local bills or provisions under deceptive titles.
The argument for the respondents is that as the title embraces the whole state, it includes New York, and therefore that the title is not deceptive. This argument would annihilate the constitutional provision in its practical application. No one would suspect on reading the title to this bill that its provisions were confined to the city of New York only. Although New York is within the State, and therefore is *Page 565 
embraced in the title, yet it is too plain for argument that the title is deceptive, and calculated to mislead. It does not indicate the real purpose of the bill — on the contrary it expresses an entirely different purpose. The citizens of New York city might well feel indifferent to the passage of a general bill applicable to the whole State on almost any subject of police regulation, when if the title indicated its real purpose they would take an interest in favoring or opposing it. They might not object to be governed by any general law applicable to the people of the whole State, while they might protest against being selected out for the operation of local provisions. The title would not inform them that the legislation was to be exceptional in respect to them. It was therefore misleading. The real subject was not expressed. The constitution was designed to prevent this kind of deception. The practice had grown to be an evil of inserting local provisions under general titles to such an extent as to induce the people to incorporate the remedy in the fundamental law. A title defined as "an act to secure the registry of the legal voters of the State" with provisions applicable only to a single city or county, or a title "to regulate the granting of licenses for the sale of spirituous liquors," whether the words "throughout the State" were added or ommitted, with a like restrictive application would be so repulsive as to shock the public sense, and yet neither of these would be more repugnant to the constitution than the bill under consideration.
If this bill can be sustained, a registry act, a license act or an act in any matter of public concern might be fastened upon a locality under the delusion expressed in the title that it was a general bill. The most obnoxious mischief sought to be remedied might be practiced with impunity. A practice so pernicious would necessarily lead to enormous abuses, and without reference to the merits of this particular act, such a departure from the constitutional mandate should not receive judicial sanction. The case of Durkee v. Janesville (26 Wis. R., 697), which is the only case to which we *Page 566 
have been referred upon this precise point, is a direct authority in favor of these views. The constitutional provision in that state is similar to that in the constitution of this State. The Legislature passed an act with this title: "An act to legalize and authorize the assessment of street improvements and assessments."
The sole purpose and object of the bill, as expressed in its provisions, was to legalize certain proceedings of the common council of the city of Janesville in respect to street assessments. The Supreme Court of Wisconsin held that the title was deceptive and the act unconstitutional, on the ground that the real subject was not expressed. The learned judge below sees a distinction which I am unable to discover between that case and this. The purpose of the bill was within the general subject matter expressed, and Janesville is within the State of Wisconsin, and therefore embraced in the title. Every argument against that bill condemns this. Both are alike deceptive in their titles, and both are within the mischief contemplated by the constitution.
I think that case was rightly decided, and I think, also, that, upon principle and reason, this act must be condemned.
These views do not involve any criticism upon the provisions of the bill. They may be wise and just, but, in my judgment, the act is a palpable violation of the provisions of the constitution referred to, and hence I must vote for the reversal of the judgment.
All concur for affirmance, except CHURCH, Ch. J., dissenting; ANDREWS, J., absent.
Judgment affirmed. *Page 567